DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10/16/2020 and 5/26/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This action is in response to the remarks filed on 9/28/2020. The amendments filed on 9/28/2020 are entered.
The objections of claims 2 and 6-8 have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “a curved table top havinq a convex surface and a concave support surface, wherein the curved table top is removably placed over the support face; and a planar table top, wherein the planar table top is removably placed over the curved table top” is stated in lines 5-8. The limitation “wherein the planar table top is contiguous to the support face” is stated in line 17. With the claims appearing to claim that the curved table top is located between the support face and the planar table top, it is unclear how the planar table top could be simultaneously contiguous to the support face. The support face would be contiguous with the curved table top and the curved table top would be contiguous with the planar table top. This renders the configuration of the structural elements unclear and indefinite. Therefore, the claims fails to distinctly claim the orientation of the structural elements and is rejected for indefiniteness. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 15-18 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon et al. (U.S. Pub. No. 20070191706) hereinafter Calderon, in view of Longton (U.S. Pub. No. 20040255383) hereinafter Longton. 
Regarding claim 1, primary reference Calderon teaches:
A patient table (abstract), comprising: 
a curved base plate having a convex side and a concave side (e.g. fig. 1 & 5, item 16, refer to the cradle deviating from the plane form by protruding first and second sides, items 74 & 76, respectively. This curved cradle “base plate” forms the structure with a convex side facing downwards and the concave side facing upwards as shown in figure 5 and further described in [0050]); 
a support face (figure 5, with first side 74 and second side 76 forming a support structure to place the transfer board 14; see [0050]-[0051]; the upper surface of the structures is considered to be a support face)
a planar table top, wherein the planar table top is removably placed over the flat side of the support face (figure 1, transfer board 14 is considered to be the “planar table top” which as shown in the figure is placed on the cradle 16; see [0046]-[0050]), 
wherein the planar table top has a flat support surface opposite from the flat side of the support face ([0049], “As more clearly shown in FIG. 4, the transfer board 14 includes a top surface 58 for receiving a patient thereon”; figure 4 shows the flat support surface opposite the bottom flat side of the support face), and 

Primary reference Calderon fails to teach:
a support face having a convex side and a flat side, wherein the support face is arranged over the concave side of the curved base plate such that the convex side of the support face, faces the concave side of the curved base plate
However, the analogous art of Longton of a diagnostic imaging tabletop for positioning a patient for diagnostic imaging of a body part (abstract) teaches:
a support face having a convex side and a flat side, wherein the support face is arranged over the concave side of the curved base plate such that the convex side of the support face, faces the concave side of the curved base plate ([0045], “Tabletop 30 is provided with bottom surface 39 (FIG. 7A) which comprises a convex arch the curvature of which adapted to mate with the upper concave surface of the imaging table 10 on which the tabletop rests for and during imaging. Tabletop 30 is provided with recess 12, as shown in FIG. 7A”; As shown in figure 7A, the bottom surface 39 forms the convex side of the support face that arranges over the concave side of the base plate (imaging table 10). The recess 12 forms the flat upper side of the support face in which further patient placement occurs); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient table with base plate, support face, and table top of Calderon to incorporate the convex and flat sided support face as taught by Longton because the use of a convex and concave shaped tabletop 
Regarding claim 3, the combined references of Calderon and Longton teach all of the limitations of claim 1. Primary reference Calderon further teaches:
wherein the planar table top comprises: 
longitudinal sides with one or more longitudinal grooves provided along one or both the longitudinal sides in the flat support surface, protruding transversely to the flat support surface (see figures 3 and 4, the roller receiving portions 62 are considered to be the longitudinal grooves along the longitudinal sides of the support surface and as shown in figure 3 they protrude transversely to the support surface; see also [0049]), and 
one or more indentations provided in the flat support surface and transverse to the one or more longitudinal grooves (see figures 3 and 4, the roller receiving portions 62 are considered to be the longitudinal grooves along the flat support surface and as shown in figure 3, reproduced and annotated below, there are indentations transverse to the one or more structures of the longitudinal grooves as annotated on both sides of the support surface).

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    646
    367
    media_image1.png
    Greyscale


Regarding claim 4, the combined references of Calderon and Longton teach all of the limitations of claim 3. Primary reference Calderon further teaches:
wherein the indentations are regularly spaced along the one or more longitudinal grooves (see figures 3 and 4, the roller receiving portions 62 are considered to be the longitudinal grooves along the flat support surface and as shown in figure 3, reproduced and annotated below, there are indentations regularly space along the structure of the grooves as annotated on one side of the support surface. A further annotation shows an exemplar indentation present on the other groove side of the surface)
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    646
    367
    media_image1.png
    Greyscale




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Calderon, in view of Longton, in further view of Everett (WO2013046097) hereinafter Everett. 
Regarding claim 2, primary reference Calderon teaches:
A patient table assembly (abstract), comprising: 
a curved base plate having a convex side and a concave side (e.g. fig. 1 & 5, item 16, refer to the cradle deviating from the plane form by protruding first and second sides, items 74 & 76, respectively. This curved cradle “base plate” forms the structure with a convex side facing downwards and the concave side facing upwards as shown in figure 5 and further described in [0050]); 
a support face (figure 5, with first side 74 and second side 76 forming a support structure to place the transfer board 14; see [0050]-[0051]; the upper surface of the structures is considered to be a support face)
a curved table top havinq a convex surface and a concave support surface, wherein the curved table top is removably placed over the support face (figure 1, transfer board 14 is considered to be the “curved table top” which as shown in the figure is placed on the cradle 16; see [0046]-[0050] and figures 3-4 which shows the side portions 40 forming a generally curved shape with a convex surface facing downwards and a substantially concave surface facing upwards); and 

wherein the concave support surface of the curved table top is oriented opposite from the support face (figure 1, transfer board 14 is considered to be the “curved table top” which as shown in the figure is placed on the cradle 16; see [0046]-[0050] and figures 3-4 which shows the side portions 40 forming a generally curved shape with a convex surface facing downwards towards the support face and a substantially concave surface facing upwards opposite the support face),
Primary reference Calderon fails to teach:
a support face having a convex side and a flat side, wherein the support face is arranged over the concave side of the curved base plate
However, the analogous art of Longton of a diagnostic imaging tabletop for positioning a patient for diagnostic imaging of a body part (abstract) teaches:
a support face having a convex side and a flat side, wherein the support face is arranged over the concave side of the curved base plate ([0045], “Tabletop 30 is provided with bottom surface 39 (FIG. 7A) which comprises a convex arch the curvature of which adapted to mate with the upper concave surface of the imaging table 10 on which the tabletop rests for and during imaging. Tabletop 30 is provided with recess 12, as shown in FIG. 7A”; As shown in figure 7A, the bottom surface 39 forms the convex 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient table with base plate, support face, and table top of Calderon to incorporate the convex and flat sided support face as taught by Longton because the use of a convex and concave shaped tabletop forms suitably arched structures to mate snugly with and rest upon the upper surfaces of the imaging table ([0043]; see also [0045]). 
Primary reference Calderon further fails to teach:
a planar table top, wherein the planar table top is removably placed over the curved table top, 
wherein the planar table top has a flat support surface disposed opposite from the support face, and 
wherein the planar table top is contiguous to the support face
However, the analogous art of Everett of an imaging table top with a flat surface filler insert for additional positioning requirements (abstract) teaches:
a planar table top, wherein the planar table top is removably placed over the curved table top (page 4, lines 31-32 through page 5, line 13. The flat-topped filler insert 20 is considered to be the planar table top that is removably placed (“mates with and fills the recessed portion”) on the patient table 10; see figures 2-3 which show it placed over the curved portion of the curved table top), 

wherein the planar table top is contiguous to the support face (page 4, lines 31-32 through page 5, line 13. The flat-topped filler insert 20 is considered to be the planar table top that is removably placed (“mates with and fills the recessed portion”) on the patient table 10; see figures 2-3 which show it placed over the curved portion of the curved table top and in a contiguous manner with the support table structures below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient table with base plate, support face, and table top of Calderon and Longton to incorporate the planar table top structure as taught by Everett because it provides a flush surface with the support table structure that supports portions of the patient such as the head or shoulders when other imaging components such as RF head coils are not in use. This provides better patient stabilization and improved patient comfort (page 5, lines 1-10). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Calderon, in view of Longton as applied to claim 3 above, and further in view of Pastyr et al. (U.S. Pub. No. 20040143905) hereinafter Pastyr.
Regarding claim 5, the combined references of Calderon and Longton teach all of the limitations of claim 3. Primary reference Calderon further fails to teach:

However, the analogous art of Pastyr of stretcher patient transport system (abstract) teaches:
wherein the one or more longitudinal grooves have a V-shaped inner edge ([0051], “The guides 20 are V-shaped, wherein the inlet is wide and the guides 20 taper towards the end stops 21”; see figures 2-3, grooves 20 exhibit a v-shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient table with base plate, support face, and table top of Calderon and Longton to incorporate the one or more longitudinal grooves with a V-shaped inner edge as taught by Pastyr because the v-shape enables a large space for initial assembly of the flat support surface while precise positioning occurs following the initial placement of the groove receptors into the large portion of the V-shape (see figures 2-3, grooves 20; see also [0051]). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calderon, in view of Longton as applied to claim 3 above, and further in view of Everett. 
Regarding claim 6, the combined references of Calderon and Longton teach all of the limitations of claim 3. Primary reference Calderon further teaches:
wherein the flat support surface includes: 
a rectangular main support surface having longitudinal ends (figure 1, transfer board 14 is considered to be the “planar table top” which as shown in the figure is placed on the cradle 16; see [0046]-[0050]; see figure 3 which shows the transfer board 14 divided into three different portions. The edge portions are considered to be the 
an end support section extending from at least one of the longitudinal ends of the main support surface (figure 1, transfer board 14 is considered to be the “planar table top” which as shown in the figure is placed on the cradle 16; see [0046]-[0050]; see figure 3 which shows the transfer board 14 divided into three different portions. The outermost portions of the transfer board 14 are considered to be the end support sections that extend from both longitudinal ends of the middle portion which is considered to be the main support surface), 
wherein a plurality of holes is provided in the end support section, wherein the holes are arranged in pairs ([0049], “Attachment areas 56”; figure 3 shows the attachment areas 56 as pairs of holes provided in the end support section and are located on both end support sections on either side of the main support surface).
Primary reference Calderon fails to teach:  
wherein a width of the end support section is less than a width of the main support surface
However, the analogous art of Everett of an imaging table top with a flat surface filler insert for additional positioning requirements (abstract) teaches:
wherein a width of the end support section is less than a width of the main support surface (page 4, lines 31-32 through page 5, line 26; As shown in figures 2-4 the longitudinal edges of the main support surface extend from the end support section (shown where the table filler insert 20 is located and recessed portion 50 in figure 4) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient table with base plate, support face, and table top of Calderon and Longton to incorporate the smaller width at the end support section as taught by Everett because it provides a space for other imaging components such as RF head coils when the imaging of regions such as the head or legs is required. This provides better patient stabilization and improved patient comfort (page 5, lines 1-26) when imaging these portions of the body. 

Allowable Subject Matter
Claims 7-10 allowed. Regarding claims 7-10, the claims were previously objected to as being dependent upon a rejected base claim (see office action of 6/29/2020), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The applicant has amended claim 7 to include all of the limitations of independent claim 1, and thus the claim overcomes the previous claim objections. This renders claims 7-10 allowable over the prior art of record. 
Claims 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11 and 15 include the limitations of previous claim 7 which was considered to be allowable over the prior art of record in the office action of 6/29/2020. Claims 12-14 and 16-18 are dependent on claims 11 or 15 and would be similarly allowable over the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that in light of the allowable subject matter of claims 7-10 objected to in the previous office action of 6/29/2020, the applicant’s arguments with respect to claims 7-18 are persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793